           Case 1:16-md-02704-PAE Document 828 Filed 07/09/19 Page 1 of 2



July 9, 2019
Via ECF
The Honorable Paul A. Engelmayer
United States District Court
Southern District of New York
40 Foley Square, Room 2201
New York, NY 10007

Re:    In re: Interest Rate Swaps Antitrust Litigation, No. 16-MD-2704 (PAE)
       This Document Relates To All Actions

Dear Judge Engelmayer:

        Pursuant to Order No. 72 (Dkt. No. 801), Counsel for Plaintiffs and Defendants jointly
submit this letter to update the Court on recent developments and identify the participants for the
July 11 teleconference. Specifically, the parties want the Court to be aware of the following
issues:

        First, Plaintiffs will request a three-week extension of the deadline for their reply in
support of the motion for class certification. Plaintiffs respectfully submit that this modest
extension is warranted in light of: (i) the time it will take to schedule, prepare for, and take
depositions of the three defense experts; (ii) the volume of materials Defendants submitted,
including a nearly 100-page brief, hundreds of pages of expert reports containing dozens of new
analyses and studies, and gigabytes of back-up material such as computer code, data, and
discovery materials; and (iii) to accommodate previously-scheduled summer travel
arrangements.1 Although the proposed 21-day extension would give Plaintiffs a total of 106
days in which to submit replies, Defendants consent to that extension provided that Plaintiffs
agree not to seek a further extension absent extraordinary circumstances.

        Second, the parties will request an extension of the July 26 deadline to complete
depositions of Defendants’ experts to accommodate scheduling issues both for the experts and
for Plaintiffs’ counsel.

       Third, Plaintiffs filed a motion to compel on July 1, which will be fully briefed as of the
July 11 status conference.

Conference Participants

      The participants for Plaintiffs will be Will Sears (Quinn Emanuel Urquhart & Sullivan
LLP), Michael Eisenkraft (Cohen Milstein Sellers & Toll PLLC), and Randall Rainer (Wollmuth
Maher & Deutsch LLP).

       1
            Plaintiffs request the same three-week extension for their opposition to Defendants’
Daubert motion, the deadline for which was preliminarily set for the same date as the class
certification reply brief by consent at the June 5 teleconference.
           Case 1:16-md-02704-PAE Document 828 Filed 07/09/19 Page 2 of 2




       The participants for Defendants will be Robert Wick (Covington & Burling LLP) and
Richard Schwed (Shearman & Sterling LLP).

       Plaintiffs will provide the Court and Defendants with a dial-in number for the
teleconference via email.

       Respectfully submitted,


 /s/ Daniel L. Brockett                             /s/ Adam S. Hakki (on consent)2
 Daniel L. Brockett on behalf of                    Adam S. Hakki
 Counsel for Plaintiffs                             Defendants’ Liaison Counsel




       2
         Electronic signature provided with consent in accordance with Rule 8.5(b) of the
Court’s ECF Rules and Instructions

                                                2
